UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6008



RANDY LIGHTLY, SR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM FILBERT, Warden; STEPHEN M. SHILOH,
General Manager; RUSTY BELL, Assistant General
Manager; SID STORKE, Regional Manager; JIM
CLUSTER, Graphic Plant #1 Manager; CINDY
ALBAN, Employee; WILLIAM GOBLE, Classification
Supervisor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-99-3028-DKC)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randy Lightly, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy Lightly, Sr., appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint under

28 U.S.C.A. § 1915A (West Supp. 1999).   We have reviewed the record

and the district court’s opinion and find that the appeal is

frivolous.     Accordingly, we dismiss on the reasoning of the dis-

trict court.     See Lightly v. Filbert, No. CA-99-3028-DKC (D. Md.

Nov. 17, 1999).*    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
November 16, 1999, the district court’s records show that it was
entered on the docket sheet on November 17, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2